Case 7:21-mj-07346-UA Document 2 Filed 07/26/21 Page 1of5

a Wiel ph

ys MCMAHON
ne vs ae United States Attorney

 

Before: HONORABLE JUDITH C. McCARTHY
United States Magistrate Judge
Southern District of New York

~ SOF eR Ree RR Re x ss
. ZV Ports
UNITED STATES OF AMERICA : SEALED
: COMPLAINT
- ve. -
: Violation of
CONSTANCE KOEFPER, : 18 U.S.C. § 1343
Defendant. :
meneame mmmermmmn emma mmm eae x

SOUTHERN DISTRICT OF NEW YORK, ss.:

DANIEL J. GABEL, being duly sworn, deposes and says
that he is a Postal Inspector with the United States Postal
Inspection Service, and charges as follows:

COUNT ONE

From on or about September 23, 2020 to on or about
september 30, 2020, in the Southern District of New York and
elsewhere, CONSTANCE KOEPER, the defendant, having devised and
intending to devise a scheme and artifice to defraud, and for
obtaining money and property by means of materially false and
fraudulent pretenses, representations and promises, willfully
and knowingly, and for the purpose of executing such scheme and
artifice, did transmit and cause to be transmitted by means of
wire communications in interstate commerce, writings, signs,
Signals, pictures, and sounds,, to wit, KOEPER caused, and
attempted to cause, unauthorized transfers of money from a
brokerage account controlled by another to a brokerage account
controlled by her and sent communications in interstate commerce
to further the scheme.

(Title 18, United States Code, Section 1343)

 
Case 7:21-mj-07346-UA Document 2 Filed 07/26/21 Page 2 of 5

The bases for my knowledge and the foregoing charge
are, in part, as follows:

1. I ama Postal Inspector with the United States
Postal Inspection Service and I have been personally involved in
the investigation of this matter. I have been a Postal
Inspector for more than four years. During my career, I have
worked on cases involving white-collar fraud such as mail, wire,
and bank fraud and health care fraud. This affidavit is based
upon my conversations with law enforcement agents and others and
my examination of reports and records. Because this affidavit
is being submitted for the limited purpose of establishing
probable cause, it does not include all the facts that I have
learned during the course of my investigation. Where the
contents of documents and the actions, statements and
conversations of others are reported herein, they are reported
in substance and in part, except where otherwise indicated.

2. I have learned the following from my review of
documents maintained by Wells Fargo Advisors:

a. The Estate of R.I. maintains a brokerage
account at Wells Fargo Advisors. This brokerage account is
controlled by F.I., who serves as the executor of the Estate of
R.I. and is R.I.’s daughter. F.I. lives in Westchester County.

b. The Estate of R.K. also maintains a brokerage
account at Wells Fargo Advisors. This brokerage account is
controlled by CONSTANCE KOEPER, the defendant. KOEPER serves as
the executor of the Estate of R.K. and is R.K.’s daughter.

c. F.I. and R.K. are sisters. KOEPER is F.I.’s
niece. When R.K. was alive, she and F.I. owned businesses and
real estate together. F.I. has told Wells Fargo Advisors that
R.K. therefore had tax returns and other documents containing
F.I.’s personal information, such as her Social Security number.
Since R.K.’s death, KOEPER presumably has access to those
documents and, therefore, F.I.’s personal information. KOEPER
presumably also has access to information regarding the account
maintained by the Estate of R.I. at Wells Fargo Advisors, as
R.K. was the executor of the Estate of R.I., and controlled the
account, prior to her death.

 
Case 7:21-mj-07346-UA Document 2 Filed 07/26/21 Page 3of5

d. On or about September 24, 2020, a Client
Associate at Wells Fargo Advisors emailed a Letter of
Authorization form that, when executed, would authorize periodic
cash transfers not to exceed $300,000 from the Estate of R.I.
account to the Gmail address [F.I.’s misspelled full
name]@gmail.com. Approximately 35 minutes later, the Client
Associate received a return email that included the Letter of
Authorization apparently signed by F.I.

e. Later that day, $246,674.70 was transferred
from the Wells Fargo Advisors account maintained by the Estate
of R.I.' to the Wells Fargo Advisors account maintained by the
Estate of R.K.

f. On or about September 25, 2020, a woman
purchased cashier’s checks totaling more than $178,000 with
funds from the account maintained by the Estate of R.K. Wells
Fargo’s surveillance cameras took photographs of the woman
purchasing the cashier’s checks. Although the woman wore a
mask, I can identify her as KOEPER, whom I have met.

g. Seven of the cashier’s checks, totaling
$138,000, were made payable to R.B. Another cashier’s check,
for $40,000, was made payable to a law firm. The account
maintained by the Estate of R.K. would not have had sufficient
funds to fund these cashier’s checks absent the September 24
transfer from the account maintained by the Estate of R.I.

h. In a notarized statement, F.I. has denied
making, or authorizing, the September 24 transfer or setting up
an online profile for the account maintained by the Estate of
RI.

3. I have spoken with the Wells Fargo Advisors Client
Associate referenced above, who told me the following in
substance and in part:

a. She is the Client Associate responsible for
the accounts maintained by the Estate of R.I. and the Estate of
R.K.

b. She received a call from someone claiming to
be F.I. and requesting a transfer from the account maintained by
the Estate of R.I. to the account maintained by the Estate of

 
Case 7:21-mj-07346-UA Document 2 Filed 07/26/21 Page 4of5

R.K. The caller knew F.I.’s Social Security number and address
and the Client Associate therefore believed she was speaking
with F.I. The Client Associate sent the Letter of Authorization
described above to the Gmail address [F.1I.’s misspelled full
name]@gmail.com and received it back in an email from that
address apparently signed by F.I.

4. I have spoken with the Branch Manager at the
Garden City, New York branch of Wells Fargo Advisors, where the
accounts held by the Estate of R.I. and the Estate of R.K. are
maintained. He told me the following in substance and in part:

a. F.I. is the only authorized user on the
account maintained by the Estate of R.I. F.I. became the
authorized user of this account after her sister, R.K., passed
away. CONSTANCE KOEPER, the defendant, is the authorized user
of the account maintained by the Estate of R.K.

b. KOEPER has withdrawn approximately $1 million
from the account maintained by the Estate of R.K. in one year.

c. On or about September 23, 2020, a new online
profile was created for the Estate of R.I. account.

d. On or about September 28, 2020, the Branch
Manager called KOEPER and asked her if she knew anything about
the September 24 transfer of $246,674.70 into the Estate of R.K.
account. KOEPER said she was on the telephone with F.I. when
the request for the transfer was made and that she withdrew the
money and purchased the cashier’s checks because she had bills
to pay. KOEPER then hung up the phone and did not answer when
the Branch Manager called her again.

e. On or about September 30, 2020, someone
claiming to be F.I. called the Wells Fargo Advisors branch and
requested a $100,000 transfer from the Estate of R.I. account to
the Estate of R.K. account. The Wells Fargo Advisors employee
told the caller that the Branch Manager had to approve the
transfer. The Branch Manager then called KOEPER, who hung up on
him. :

5. On or about April 26, 2021, I interviewed
CONSTANCE KOEPER, the defendant, who stated in substance and in
part:

 
Case 7:21-mj-07346-UA Document 2. Filed 07/26/21 Page 5of5

a. She made the transfer of approximately
$246,000 from the Estate of R.I. account to the Estate of R.K.
account. She impersonated her aunt, F.I., to do so. She did
not have permission to make the transfer. She believed her aunt
would have given her permission to make the transfer had she
spoken with her aunt but that her uncle did not allow her to
speak to her aunt. She intends to pay F.I. back. She does not
want F.I. to know about the transfer.

b. She called and emailed Wells Fargo from the
Residence Inn in White Plains to make the transfer. She created
the account [F.I.’s misspelled full name]@gmail.com at the
- Residence Inn. She signed her aunt’s name to the Letter of
Authorization and emailed it to Wells Fargo Advisors.

c. She made the transfer because she owes people
money. The cashier’s checks payable to R.B. were to pay for
spiritual candles. She purchases a lot of spiritual candles
from R.B. She uses the candles for spiritual cleansing.

6. On or about March 1, 2021, a representative of
Google LLC advised me in writing that Google did not maintain
Gmail servers in New York State between September 1, 2020 and
October 15, 2020.

WHEREFORE, deponent prays that CONSTANCE KORPER, the
defendant, be arrested, and imprisoned or bailed as the case may

be.
oa! Pll

DANIEL J. GABEL ~
Postal Inspector

Sworn to before me this
326 day of July , 2021

ONxtcotc gra OC. Dh * Caro
HONORABLE JUDITH C. McCARTHY

UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
